Citation Nr: 0331066	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of an 
injury to the left hand and left knuckle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

The Board notes that the service medical records reflect 
treatment for psychiatric symptoms in April 1968, although 
the remainder of the service medical records are negative 
for such symptomatology.  VA outpatient clinic records 
reflect evaluation in September 1999, at which time the 
examiner described the veteran's psychiatric symptoms, 
particularly as they related to claimed experiences during 
service.  That examiner diagnosed "partial PTSD," panic 
disorder, and alcohol dependence.  A VA psychiatric examiner 
in October 2000 also described the veteran's psychiatric 
symptomatology in some detail and commented that he failed 
to meet all the criteria for a diagnosis of PTSD, instead 
listing diagnoses of anxiety and alcohol abuse.  

In light of the in-service and post-service medical 
evidence, the Board believes that a medical opinion would be 
helpful to determine whether the veteran currently has any 
psychiatric disorder that is related to service.  

Appellate consideration of the other appealed issues will be 
deferred, pending completion of the requested development.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the veteran with notice as required by the VCAA, 
the RO must explain to the veteran that a full year is 
allowed to respond to a VCAA notice.

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A, §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The veteran should be 
notified as to the specific types of 
evidence that are needed to establish his 
claims for residuals of an intracranial 
hemorrhage due to arteriovenous 
malformation, with weakness of the left 
lower extremity and the left upper 
extremity.  In particular, the RO must 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should request that the veteran 
furnish the names and addresses of all 
health care providers who have treated him 
for a psychiatric disorder since May 2000.  
The RO should request copies of the records 
of all treatment identified by the veteran.  
All such records received should be 
associated with the claims file.  

3.  The RO should then schedule the veteran 
for a psychiatric examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests should 
be completed.  The examiner should describe 
all current psychiatric symptoms and 
clinical findings in detail, listing all 
pertinent psychiatric diagnoses.  The 
examiner should also be requested to provide 
a medical opinion as to the degree of 
probability that any current psychiatric 
disorder is an extension of or otherwise 
related to the psychiatric symptomatology 
noted in service.  

4.  Upon completion of all the above 
development, the RO should again consider 
the veteran's claims.  If any action taken 
remains denied, the RO should furnish the 
veteran and his accredited representative 
with a supplemental statement of the case 
and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



